70 F.3d 596
In re GOVERNMENT-WIDE FURLOUGH ON MOTION.
Misc. No. 452.
United States Court of Appeals,Federal Circuit.
Nov. 15, 1995.

David M. Cohen, for U.S.
Before ARCHER, Chief Judge.ON MOTION

ORDER

1
The United States moves for a stay of its due dates for filing briefs in those cases where a party is represented by an attorney employed by the Department of Justice.  The United States moves for leave to file this blanket motion without serving the opposing parties.


2
The United States states that due to the government-wide furlough that commenced November 14, 1995, there are no public funds available to pay the expenses and salaries of Department of Justice attorneys and support staff to carry out their official functions.  Additionally, it states that these employees are statutorily prohibited from working on a voluntary basis.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The United States' motions are granted.


5
(2) The due date for any brief, motion, response, entry of appearance, or other document required to be filed by any Department of Justice attorney is stayed.  The new due date for any such document will be computed by adding the number of days of the furlough plus one to the date the document would have been due.


6
(3) When normal business resumes, individual attorneys at the Department of Justice must make a prompt and substantial effort to contact the opposing parties and inform them of these matters.